Citation Nr: 0514644	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for left leg disability 
secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel 


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from May 1951 to April 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board and was remanded in 
January 2004.  At the time of the remand, the additional 
issue of entitlement to service connection for low back 
disability was also in appellate status.  By rating decision 
in February 2005, the RO granted service connection for 
degenerative disc disease of the lumbar spine.  Therefore, 
only the left leg disability issue remains in appellate 
status. 


FINDINGS OF FACT

1.  Left foot symptoms noted during service were acute in 
nature and resolved without leaving residual disability.

2.  The veteran's left leg complaints and symptoms have been 
medically attributed to his service-connected degenerative 
disc disease of the lumbar spine, and the veteran does not 
currently suffer from a separate medically diagnosed chronic 
left leg disability.


CONCLUSION OF LAW

Chronic left leg disability was not incurred in or aggravated 
by the veteran's active duty service, nor is chronic left leg 
disability proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
hearing loss.  The discussions in the rating decision and 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in an April 2004 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board also notes that the April 
2004 letter implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters. 
 
The Board notes that the April 2004 VCAA letter was sent to 
the appellant after the September 2000 rating decision from 
which the present appeal arises.  The VCAA notice was 
therefore untimely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).  However, VCAA had not even been enacted at the 
time of the rating decision.  At any rate, the subsequent 
VCAA letter to the veteran complied with all VCAA notice 
requirements and there is no resulting prejudice to the 
veteran.  Following the April 2004 VCAA letter, a February 
2005 supplemental statements of the case reflected subsequent 
consideration of the issue on appeal by the RO.  The veteran 
has not shown how the error was prejudicial.  In sum, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and post-service medical records.  
The veteran has been afforded a VA examination with opinion.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  The prior Board remand directed that certain private 
medical records be requested, and it does not appear that a 
request was made.  However, the veteran had identified those 
records as documenting treatment for his disc disability.  In 
light of the fact that service connection has been granted 
for disc disease of the lumbar spine, it appears that the 
private records addressed in the remand are no longer 
pertinent to an issue an appellate issue.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Service medical records document complaints of left foot pain 
in August 1952.  It was reported that there was no trauma.  
Localized tenderness was reported.  An x-ray of the left foot 
did not reveal evidence of significant abnormality.  
Treatment was by hot soaks.  It was reported that no disease 
was found.  At the time of separation examination in April 
1953, the veteran denied any bone, joint, or other deformity.  
He denied lameness, trick or locked knee, or foot trouble.  
His lower extremities were clinically evaluated as normal, 
thus showing that trained medical personnel were of the 
opinion at that time that there were no disabilities of the 
lower extremities.  

Based on the above evidence, the Board finds that the left 
foot symptoms noted during service were acute in nature and 
resolved without leaving any chronic disability.  Service 
connection is therefore not warranted based on a direct 
incurrence theory, and it does not appear that the veteran 
contends that service connection is warranted on that basis.  
The veteran's contention is that he suffers from current left 
leg disability secondary to his service-connected low back 
disability. 

However, VA examination in May 2004 for the specific purpose 
of considering the veteran's secondary service connection 
theory failed to reveal any separate medically diagnosed left 
leg disability.  It is clear from a reading of the 
examination report that the veteran suffers symptoms such as 
radiculopathy into the left leg as well as some loss of 
sensation.  However, this has been medically attributed to 
his service-connected low back disability and such 
symptomatology was in fact considered in the RO's assignment 
of a 60 percent rating for the low back disability.  The May 
2004 VA examiner expressly reported that there was no 
evidence of any joint or independent left leg disorder.  The 
VA examination report is detailed and persuasive and appears 
to be supported by other medical evidence of record which 
shows that the veteran's left leg complaints have 
consistently been reported in connection with treatment for 
his low back disability.  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In the present case, a trained medical examiner has 
examined the veteran and concluded that he does not suffer 
from a separate medically diagnosed left leg disability.  The 
veteran's left leg symptoms are part and parcel of his 
service-connected low back disability.  Without a medical 
diagnosis of separate left leg disability, there is no basis 
for service connection for such disability. 

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


